There was a general verdict of guilty under an indictment containing counts charging distilling, etc., prohibited liquors and unlawfully being in possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors. On this appeal, prosecuted by the defendant from the judgment of conviction which followed, the bill of exceptions does not contain a recital that it contains all, or substantially all, of the evidence offered in the case. Any state of the evidence necessary will therefore be presumed, in order to uphold the rulings of the trial court as to evidence or charges requested. Terry v. State, 17 Ala. App. 527, 86 So. 127.
There being no error in the record, the judgment must be and is affirmed.
Affirmed. *Page 653